Citation Nr: 0833308	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  07-05 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of VA compensation benefits 
in the amount of $11,794.20.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel











INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from an April 2006 decision of the 
Committee on Waivers and Compromises (Committee) at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied a request for waiver 
of recovery of an overpayment of disability compensation 
benefits in the amount of $11,794.20.


FINDINGS OF FACT

1.	The overpayment to the veteran of disability 
compensation was created when the RO did not properly 
withhold the full amount of benefits payable until 
approximately one-year past the required withholding date, 
following the absence of the timely notification from the 
veteran of his incarceration.   

2.	There are no current expenses or obligations on the part 
of the veteran that would qualify as an undue hardship. 

3.	Recovery of indebtedness would not defeat the purpose of 
an award of disability compensation benefits, and waiver 
would result in a benefit to which there is no express legal 
entitlement.

4.	 The veteran has not incurred any debt or other 
obligation in reasonable reliance upon continued receipt of 
compensation at the full level.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of VA disability 
compensation benefits in the amount of $11,794.20 is denied. 
38 U.S.C.A. §§ 5107, 5302(a) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 1.962, 1.965 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.         §§ 5100, 5102, 5103A, 5107, 5126 (West 
2002 & Supp. 2008), prescribes several requirements as to 
VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits. Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2008).

The United States Court of Appeals for Veterans Claims 
(Court), however, has determined that the VCAA does not apply 
to claims for waiver of recovery of indebtedness. Barger v. 
Principi, 16 Vet. App. 132, 138 (2002). See also Lueras v. 
Principi, 18 Vet. App. 435, 437 (2004) (a claim under Chapter 
53, which involves application for waiver of overpayment is 
not a claim for benefits in the first instance, and hence not 
a matter for which the notice requirements under section 
5103(a) are applicable). Consequently, there was no express 
requirement in this case that VA notify the veteran of the 
procedures for substantiating his claim, or provide 
assistance with its development. The RO nonetheless has 
sought to ensure that the record is comprehensive, including 
through October 2005 correspondence notifying him of the 
proposed reduction in disability compensation benefits and 
the opportunity to seek waiver of a resultant overpayment. 
The Committee on Waivers and Compromises provided him with a 
copy of VA Form 20-5655 (Financial Status Report), which he 
completed and returned. The veteran has not challenged the 
validity of the debt, and the issue presented is limited to 
that of the propriety of a waiver. See Schaper v. Derwinski, 
1 Vet. App. 430, 434 (1991); VAOPGCPREC 6-98 (Apr. 24, 1998). 
Hence, while the VCAA does not apply under the circumstances, 
the veteran has had a reasonable opportunity to provide 
supporting evidence and contentions, and his claim may be 
fairly adjudicated on the merits.

Under pertinent law the recovery of payments or overpayments 
(or any interest thereon) of VA benefits is precluded where 
the VA Secretary determines that recovery would be against 
equity and good conscience. 38 U.S.C.A. § 5302(a) (West 2002 
& Supp. 2008); 38 C.F.R. § 1.962 (2008). However, the 
recovery of any payment or the collection of any indebtedness 
may not be waived if there exists in connection with the 
claim for such waiver an indication of fraud, 
misrepresentation or bad faith on the part of the person or 
persons having an interest in obtaining the waiver. 38 
U.S.C.A. § 5302(a)-(c); 38 C.F.R. §§ 1.962(b), 1.965(b).

In this case, there is no indication of such fraud, 
misrepresentation, or bad faith on the part of the veteran, 
and thus there is no statutory bar to waiver of recovery of 
the overpayment. The determinative issue is whether the 
collection of the overpayment would be against "equity and 
good conscience." 

The standard of equity and good conscience will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights. 38 C.F.R. § 1.965(a).              
The decision reached should not be unduly favorable or 
adverse to either side. The phrase "equity and good 
conscience" means arriving at a fair decision between the 
obligor and the government. In determining whether recovery 
would be against equity and good conscience 38 C.F.R. § 
1.965(a) requires consideration of the following factors: (1) 
fault of the debtor; (2) balancing of faults between debtor 
and VA;  (3) undue hardship; (4) whether collection would 
defeat the purpose of the benefit; (5) unjust enrichment; and 
(6) whether the debtor changed position to his own detriment 
through reliance on the benefit. 38 C.F.R. § 1.965(a). See 
also Narron v. West, 13 Vet. App. 223, 228 (1999) (VA must 
address all relevant factors in determining whether to 
exercise its equitable discretion in a waiver of indebtedness 
claim).

Based on the weighing of the equitable circumstances of this 
case the Board finds that waiver of recovery of indebtedness 
must be denied. Considering the first criterion for whether 
waiver of the overpayment is proper, the creation of the debt 
was due to absence of timely notification to VA on the part 
of the veteran of incarceration for a felony offense, which 
applicable law provides will result in a reduction of monthly 
benefits payable beginning on the 61st day of incarceration. 
38 C.F.R. § 3.665(a). In this instance, his disability 
compensation payments would have been reduced from the 
existing 70 percent level to 10 percent a period of 60-days 
from his October 19, 2004 incarceration, effective on 
December 19, 2004. 38 C.F.R. § 3.665(d). The RO implemented 
this reduction in benefits as of December 1, 2005 after 
receiving notice of the incarceration. The resulting payment 
of benefits erroneously at the normal rate for approximately 
one-year was the reason for the overpayment.

The record does not show that the veteran ever notified the 
RO of the incarceration. The information sent to him by the 
RO accompanying the March 2004 rating decision granting 
service connection for post-traumatic stress disorder (PTSD) 
and a 70 percent rating included a copy of VA Form 21-8764, 
Disability Compensation Award Attachment, providing notice 
that he must immediately report to the RO any changes in 
address. The enclosed information further explained the 
provision that his monthly entitlement to benefits would be 
reduced due to incarceration. This correspondence provided 
constructive notice of the need to report any change in his 
status. He presently contends that he was not aware of these 
requirements. While this may be the case as to reporting a 
period of incarceration, he did have an awareness of the 
procedures involving a change in address as in March 2005 he 
notified the RO of a "new" residential address. The address 
provided did not indicate the fact that he was then 
incarcerated. The RO eventually determined this through other 
sources of information. Thus, the veteran had some degree of 
fault in the incurrence of the indebtedness. 

The next equitable factor of a balancing of faults between 
the parties does not hold in favor of waiver of overpayment 
as fault on the part of VA is not demonstrated. The RO's 
initial notification of the veteran's incarceration in 
February 2005 was from a records database system. As the 
information was incomplete the RO contacted the state 
correctional facility where he was last located for 
confirmation of his status. In October 2005, the appropriate 
state agency provided the dates and location of incarceration 
and expected release date, and confirmed that the reason for 
incarceration was a felony. The RO then informed the veteran 
of the proposed reduction in benefits under 38 C.F.R. § 
3.665. Following a 60-day period to contest the reduction, it 
was implemented effective December 1, 2005. The fact that 
there was any delay in implementing the reduction was due to 
the extended response period of a state agency with its 
verification, which cannot be ascribed to VA. The additional 
two month interval up until the reduction on December 1, 2005 
was consistent with VA procedures in rating reduction 
actions. 38 C.F.R. § 3.105(e). It follows that VA did not 
have any role in creation of an overpayment.

The record does not further show that recovery of the 
overpayment would result in undue hardship. The veteran has 
completed and returned a Financial Status Report dated from 
February 2006 indicating that his average monthly income 
consisted of his VA compensation benefit of $112 and wages of 
$15 for a total of $127 net income. His total monthly 
expenses were listed as $50 inclusive of payments for use of 
state correctional medical facilities. He did not list other 
assets or available income. These findings establish that 
expenses do not exceed income. Several basic necessities such 
as food and shelter would not comprise additional expenses 
for him due to incarceration.  

Another expense which the veteran states he requires greater 
compensation benefits to meet is the cost of private legal 
representation in criminal case matters. He indicates that he 
has retained private attorneys for purpose of seeking to 
overturn his conviction and he is presently unable to pay all 
necessary legal fees. Based on documentation he has submitted 
he has already paid in full the fee for representation in 
appealing his criminal conviction. He also identifies an 
attorney fee incurred in January 2006 for representation at 
the post-conviction stage for which there is an unpaid 
balance of $6,000. Pertinent on this subject is 38 C.F.R. § 
3.665(m) providing that where a conviction is overturned on 
appeal then benefits withheld as a result of incarceration 
will be restored. The regulations further provide for 
reduction of previous benefits as of when incarceration 
began, and notwithstanding whether the recipient's appellate 
options had been exhausted. See also VAOPGCPREC 6-97 (Jan. 
28, 1997). There is no authority for limiting withholding due 
to filing a criminal appeal, nor would this be consistent 
with the remaining provisions of section 3.665. 

There is also no indication that collection of the 
indebtedness would defeat the purpose of the benefit. During 
the veteran's incarceration he did not require full 
disability compensation benefits to account for any 
impairment in employment capacity or loss of working time as 
he was not able to seek employment at that time. The 
overpayment created in this instance was in accordance with 
the situation contemplated in 38 U.S.C.A. § 5313 for 
withholding during a period of incarceration.

As for considering unjust enrichment the waiver of 
indebtedness in this case would result in providing to the 
veteran a benefit to which there is no tenable basis of 
entitlement. The record does not further conclusively show a 
change in position or material obligation incurred through 
detrimental reliance on the benefit received. He alleges that 
he obtained private counsel for purposes of his criminal 
appeal on the understanding that he could pay the attorney 
fees based on his monthly VA compensation benefits. The 
attorney fees for his appeal have already been paid in full. 
In reference to the post-conviction process for which there 
remains a further amount due since this obligation was 
incurred in January 2006 and the RO had provided notice of 
the proposed reduction in October 2005, a plausible basis for 
continued reliance upon that benefit was not present. 

For these reasons, it is determined that recovery of the 
overpayment to the veteran in the amount of $11,794.20 is not 
precluded in the interests of equity and good conscience. The 
claim for waiver of indebtedness therefore is denied. The 
preponderance of the evidence is against the veteran's claim, 
and hence the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to waiver of recovery of VA compensation benefits 
in the amount of $11,794.20 is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


